       Case 3:17-cv-03444-JSC Document 34 Filed 07/23/20 Page 1 of 2



 1   MICHAEL J. VARTAIN [SBN 92366]
     STACEY L. LEASK [SBN 233281]
 2   VARTAIN LAW GROUP, P.C.
     601 Montgomery Street, Suite 780
 3   San Francisco, CA 94111-2664
     Telephone: [415] 391-1155
 4   Facsimile: [415] 391-1177
 5   Attorneys for Defendants
     STEPHENS INSTITUTE dba
 6   ACADEMY OF ART UNIVERSITY and
     MICHAEL PETRICCA
 7

 8                                          IN THE UNITED STATES DISTRICT COURT
                                                          FOR THE
 9                                            NORTHERN DISTRICT OF CALIFORNIA
                                                       SAN FRANCISCO
10

11

12   CHADRICK BAKER, an individual,                                                )     Case No.: 17-cv-03444 JSC
                                                                                   )
13                           Plaintiff,                                            )
     v.                                                                            )     DEFENDANTS STEPHENS INSTITUTE
14                                                                                 )     dba ACADEMY OF ART UNIVERSITY
     THE ACADEMY OF ART UNIVERSITY                                                 )     and MICHAEL PETRICCA’S STATUS
15   FOUNDATION, a non-profit corporation,                                         )     UPDATE
     MICHAEL PETRICCA, an individual, and                                          )
16   Roes Does 1 – 100, inclusive,                                                 )
                                                                                   )
17                           Defendants.                                           )
                                                                                   )
18                                                                                 )
                                                                                   )
19                                                                                 )
                                                                                   )
20                                                                                 )
                                                                                   )
21                                                                                 )
22

23

24

25

26
27

28

                                BAKER vs. AAU [USDC-ND #17-CV-03444 JSC] – STATUS UPDATE
     S:\Client\105 Academy of Art\043 Baker USDC\Pleadings\Status Update 20200723.docx
       Case 3:17-cv-03444-JSC Document 34 Filed 07/23/20 Page 2 of 2



 1                                                                 STATUS UPDATE

 2               Defendants STEPHENS INSTITUTE dba ACADEMY OF ART UNIVERSITY (“the

 3   University”) (erroneously sued as THE ACADEMY OF ART UNIVERSITY FOUNDATION)

 4   and MICHAEL PETRICCA (“Mr. Petricca”) (collectively, “Defendants”), are providing a status

 5   update pursuant to the Honorable Magistrate Judge Jacqueline Scott Corley’s Order Requesting

 6   Status Update (PACER document 33), and state as follows:

 7               1.          The Arbitrator reset the arbitration hearing dates for December 11, 12, and 13,

 8   2019.

 9               2.          The arbitration hearings were postponed due to Plaintiff’s request.

10               3.          Due the COVID-19 Shelter In Place Orders and the availability of counsel, the

11   Arbitrator has reset the arbitration hearing dates for December 14-18, 2020. It is Defendants’

12   expectation that the arbitration hearings will take place on these dates.

13

14   DATED: July 23, 2020                                                                VARTAIN LAW GROUP

15

16                                                                             BY:       /s/Michael J. Vartain
                                                                                         MICHAEL J. VARTAIN
17                                                                                       STACEY L. LEASK
                                                                                         Attorneys for Defendants
18                                                                                       STEPHENS INSTITUTE dba
                                                                                         ACADEMY OF ART UNIVERSITY and
19                                                                                       MICHAEL PETRICCA
20

21

22

23

24

25

26
27

28

                                BAKER vs. AAU [USDC-ND #17-CV-03444 JSC] – STATUS UPDATE
     S:\Client\105 Academy of Art\043 Baker USDC\Pleadings\Status Update 20200723.docx                               -1-
